UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1688



PATHENA WALTON,

                                              Plaintiff - Appellant,

          versus


COSTCO COMPANIES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. James E. Bradberry, Magistrate
Judge. (CA-98-141-4)


Submitted:   November 23, 1999         Decided:     December 17, 1999


Before WILKINS and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Lee Hunter, THOMAS LEE HUNTER, J.D., Hampton, Virginia, for
Appellant. Samantha S. Otero, William B. Tiller, James W. Walker,
MORRIS & MORRIS, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pathena Walton appeals the magistrate judge's1 order granting

summary judgment to the Defendant and dismissing her negligence

claim.    We have reviewed the record and the magistrate judge's

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the magistrate judge.   See Walton v. Costco Com-

panies, Inc., No. CA-98-141-4 (E.D. Va. Apr. 14, 1999).2   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     1
         The parties consented to the magistrate judge's jurisdic-
tion.    See 28 U.S.C. § 636(c)(1994).
     2
       Although the magistrate judge's order is dated April 13,
1999, the district court's records show that it was entered on the
docket sheet on April 14, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was physically entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2